Citation Nr: 0327808
Decision Date: 10/16/03	Archive Date: 01/21/04

DOCKET NO. 97-29 118               DATE OCT 16, 2003

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1. Entitlement to service connection for chronic obstructive
pulmonary disease.

2. Entitlement to a rating in excess of 30 percent for status post
right upper lobectomy effective from February 11, 1996.

3. Entitlement to benefits under 38 U.S.C.A. 1160 for additional
compensation based on impairment of paired organs.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to June 1969.

This case was previously before the Board of Veterans' Appeals
(hereinafter Board) on appeal from adverse action by the Department
of Veterans Affairs (hereinafter VA) Regional Office in San Juan,
the Commonwealth of Puerto Rico. An October 2001 Board decision, in
pertinent part, denied the veteran's claims for entitlement to
service connection for chronic obstructive pulmonary disease, a
rating in excess of 30 percent for status post right upper
lobectomy effective from February 11, 1996, and entitlement to
benefits under 38 U.S.C.A. 1160 for additional compensation based
on impairment of paired organs. The veteran appealed this decision
to the United States Court of Appeals for Veterans Claims (formerly
the United States Court of Veterans Appeals) (hereinafter Court).
In an order dated April 18, 2003, the Court vacated those portions
of the October 2001 Board decision that denied the issues listed
above, and granted a Joint Motion for Remand (hereinafter Joint
Motion).

REMAND

In order to comply with the directions of the Joint Motion, this
case is REMANDED for the following development:

1 .The regional office must review the claims file and ensure that
all notification and development action required by the VCAA is
completed. The regional office should ensure that the notification
requirements and development procedures contained in the VCAA are
fully complied with and satisfied.

In particular, the regional office should inform the veteran of the
type of evidence required from him and what evidence VA will obtain
(with assistance from him) in order to substantiate his claims. The
veteran should also be informed that VA will assist him in
obtaining identified evidence, should he require such assistance.
See Veterans Claims Assistance Act of 2000 (VCAA) codified at 38
U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp.
2002) and implementing regulations 66 Fed. Reg. 45, 620 (Aug. 29,
2001) (codified as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 and
3.316(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The RO
must ensure that all VCAA notice obligations have been satisfied in
accordance with the recent decision in Paralyzed Veterans of
America v. Secretary of Veterans Affairs, and any other legal
precedent. This includes informing the veteran of the time he has
in which to submit additional evidence.

2. Following the completion of the action requested above, if any
of the claims listed on the title page are denied, the veteran and
his representative should be provided a supplemental statement of
the case (SSOC). The SSOC must contain notice of all relevant
actions taken on the claim for benefits, to include a summary of
the evidence and discussion of all pertinent regulations, including
the VCAA. An appropriate period of time should be allowed for
response.

Thereafter, the case should be returned to the Board for further
appellate consideration, if indicated. No action is required of the
veteran until he is notified.

The veteran has the right to submit additional evidence and
argument on the matters the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Appeals for Veterans
Claims (Court) for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002)(Historical
and Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE
MANUAL, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

BETTINA S. CALLAWAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West Supp. 2002), only a decision of the
Board of Veterans' Appeals is appealable to the United States Court
of Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 4 -



